DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12, 13, 16, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattaert (High Pressure Pump Efficiency Determination from Temperature and Pressure Measurements) in view of Brenne et al. (Performance evaluation of a centrifugal compressor operating under wet gas conditions).

	With respect to claim 1, Cattaert teaches a  method for determining an estimated mass flow rate of multiphase fluids in the oil and gas industry in a pump system including a pump, the method comprising: obtaining measurements of a pressure (p1, Section II) and a temperature (T1, section II) of fluid at an intake to the pump (seen in the figure under Section II), a pressure (p2, Section II) and a temperature (T, Section II) of the fluid at a discharge from the pump (as seen in the figure under section II), and power (P, seen in the figure under Section II) supplied to the pump system; determining values representing either a density (p) of the fluid and a specific heat capacity (Cp) of the fluid (as taught between eq. 4-8); and calculating an estimated efficiency of the pump (using eq. 6) and estimate mass flow rate (Section II, Determination of Water flow Rate, para. 1).
Cattaert remains silent regarding calculating an estimated efficiency of the pump and an estimated mass flow rate of the multiphase fluid based on the supplied power, the measured temperatures, the measured pressures, and the determined value for specific fluid enthalpy.
 on the supplied power (P), measured temperatures (T), measured pressures (p), and a determined value for specific fluid enthalpy (h).
It would have been obvious to one of ordinary skill in the art to modify the efficiency and mass flow rate calculations to accommodate a two-phase fluid as disclosed in Brenne et al. because such a modification provides a more accurate calculation of the performance of a machine operating in a two-phase environment, thereby improving the overall calculation performance of Cattaert in different operating requirements.  
	With respect to claim 19, Cattaert teaches a non-transient computer programme product (as indirect taught) comprising instructions that (i.e. equations), when executed, will configure a data processing device (for performing the calculations) to carry out the method rejected in claim 1.

	 With respect to claim 2, Cattaert as modified teaches the method wherein the multiphase fluid passing through the pump (as seen in the figure in Section II) is sampled or collected downstream of the pump (at the discharge), with measurements (related to temperature) being taken to determine values for the specific enthalpy (h of Brenne et al.)

	With respect to claim 3, Cattaert as modified teaches the method wherein estimated values for the specific fluid enthalpy (h) are used, with the estimated values being derived from fluid property models and from the pressures and temperatures that are measured at the pump intake and discharge (as described in Section II).

	With respect to claim 4, Cattaert teaches the method further comprising modifying a pump device in order that it includes temperature and pressure sensors for the intake and the discharge (as disclosed in Section III, thermometers and electronic pressuring measuring instruments).

	With respect to claim 5, Cattaert teaches the method further comprising determining (via the flow rate calculated using the power input to the motor) if a stable flow condition exists before using measured temperature and pressure values (via the thermometer and pressuring measuring instruments) in the calculating of the estimated efficiency and mass flow rate.

	With respect to claim 6, Cattaert teaches the method further comprising allowing (insofar as how “allowing” is structurally recited) a predetermined time period to elapse after the system is initiated or after an unstable flow condition is known to be present or has been detected (via the monitoring of flow rate determined by using the power input of the motor).

	With respect to claim 7, Cattaert teaches the method further comprising allowing (insofar as how “allowing” is structurally recited) a predetermined time period to elapse after a change is made to a control of the pump (via power supply).

	With respect to claim 9, Cattaert teaches the method wherein the predetermined time period is (capable of being) at least 5 minutes (as the machine can surpass the startup time depending on operation and environmental conditions).

	With respect to claim 12, Cattaert teaches the method wherein the calculating of the estimated efficiency for the pump and the estimated mass flow rate is carried out based on an assumption that the power supplied to the pump is converted to mechanical energy (i.e. as to operate the pump) and to heat in the pumped fluid, and that there is no loss of either mass or heat (as disclosed in Section IV, Assumptions and Allowances for Losses).
	With respect to claim 20, Cattaert teaches a non-transient computer programme product comprising instructions that, when executed, will perform the instruction steps of claim 20 during the operation of the method steps as rejected in claim 1.

	With respect to claim 13, Cattaert as modified teaches the method wherein mass and energy balances (used within the eq. 1-12) are used to determine the mass flow rate (Q) based on the measured pressure and temperature values (T1, T2, P1 and P2), a known cross-sectional area (A) for the pump, and for specific fluid enthalpy (h or Brenne et al.).

With respect to claim 16, Cattaert teaches the method wherein the pump is a centrifugal pump (i.e. as read in Section II, Effect of Water Leakage from End-Thrust Balance Device).

With respect to claim 17, Cattaert teaches the method wherein the pump is an electrical submersible pump (i.e. a mine pump, as read in Section IV, Interpretation of Results).

With respect to claim 21, Cattaert teaches an apparatus for estimating flow rate of multiphase fluids in the oil and gas industry at a pump, the apparatus comprising a data 
Cattaert remains silent regarding calculating an estimated efficiency of the pump and an estimated mass flow rate of the multiphase fluid also based the value for specific fluid enthalpy.
Brenne et al. teaches a similar calculation of an estimated efficiency (n) of a machine and an estimated mass flow rate (ṁ) of the multiphase fluid (Section. Theoretical Foundation) based on the supplied power (P), measured temperatures (T), measured pressures (p), and a determined value for specific fluid enthalpy (h).
It would have been obvious to one of ordinary skill in the art to modify the efficiency and mass flow rate calculations to accommodate a two-phase fluid as disclosed in Brenne et al. because such a modification provides a more accurate calculation of the performance of a machine operating in a two-phase environment, thereby improving the overall calculation performance of Cattaert in different operating requirements.  

 wherein the data processing device (as indirectly taught in Cattaert) is arranged to carry out a method for determining an estimated mass flow rate of the multiphase fluid in a pump system including the pump, the method comprising: obtaining measurements of a pressure (p1, Section II) and a temperature (T1, section II) of the multiphase fluid at an intake to the pump (seen in the figure under Section II), a pressure (p2, Section II) and a temperature (T, Section II) of the mulitphase fluid at a discharge from the pump (as seen in the figure under section II), and power (P, seen in the figure under Section II) supplied to the pump system; determining values representing the specific fluid enthalpy (h) based on measurements and fluid models (as taught in Brenne); and calculating an estimated efficiency of the pump (using eq. 6) and an estimated mass flow rate (Section II, Determination of Water flow Rate, para. 1) of the multiphase fluid based on the supplied power (“the flow rate maybe calculated if the electric power input to the driving motor can be measured”), the measured temperatures (T1 and T2), the measured pressures (P1 and P2), and the determined value for specific fluid enthalpy (h of Brenne).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattaert (High Pressure Pump Efficiency Determination from Temperature and Pressure Measurements) in view of Brenne et al. (Performance evaluation of a centrifugal compressor operating under wet gas conditions), as applied to claims 1, further in view of Thigpen et al. (2008/0262736).

	With respect to claim 8, Cattaert teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the method further comprising checking for changes above a certain threshold in one or more of the measured pressures, the measured temperatures, the 
	Thigpen et al. teaches a similar method that includes comprising checking for changes above a certain threshold in one or more of the measured pressures, the measured temperatures, the power supplied to the pump, or the calculated pump efficiency during a predetermined time period [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Cattaert such that before using measured temperature and pressure values in the calculating of the estimated efficiency and mass flow rate as taught in Cattaert, checking for changes in the measured pressures, temperatures and supplied power as taught in Thigpen et al. because such a modification will aid in extending the life of the system [0006].

	With respect to claim 10, Cattaert teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the method further comprising comparing the estimated efficiency of the pump to the a manufacturer's efficiency values and providing an indication of any discrepancy.
	Thigpen et al. teaches a similar method that includes comparing the estimated efficiency of a pump to a manufacturer's efficiency values (as an indirectly disclosed comparison using determined data when compared to parameters saved in the database 230 of Thigpen [0026])  and providing an indication of any discrepancy (i.e. a display to an operator [0042]).
.

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattaert (High Pressure Pump Efficiency Determination from Temperature and Pressure Measurements) in view of Brenne et al. (Performance evaluation of a centrifugal compressor operating under wet gas conditions),as applied to claim 1, further in view of Kolpak (5,353,646).

With respect to claim 11, Cattaert teaches all that is claimed in the above rejection of claim 1, but remains silent regarding comparing the discharge and intake temperatures and checking that the discharge temperature is higher than or at least the same as the intake temperature.
Kolpak teaches in Col. 2 lines 24-53 comparing the discharge and intake temperatures and checking that the discharge temperature is higher than or at least the same as the intake temperature.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Cattaert such that the method includes the comparing step as taught in Kolpak because Kolpak teaches such a comparison can aid in determining the operation of the pump.

With respect to claim 15, Cattaert teaches all that is claimed in the above rejection of claim 1, but remains silent regarding further comprising using calibration data for the pump to 
Kolpak teaches a similar method that includes using calibration data (Col. 2 lines 61-63) for the pump to determine a gas fraction in the pump (Col. 3 lines 24-64)for compressible fluids based on the estimated mass flow rate and the efficiency (eq. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Cattaert to include the calibration data to determine a gas fraction as taught by Kolpak because such a modification tailors a pump usage to the material in which the pump handles, thereby increasing the versatility of Cattaert to be uses with other types of materials. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattaert (High Pressure Pump Efficiency Determination from Temperature and Pressure Measurements) in view of Brenne et al. (Performance evaluation of a centrifugal compressor operating under wet gas conditions), as applied to claim 1, further in view of Schob (2003/0035730).

With respect to claim 14, Cattaert teaches all that is claimed in the above rejection of claim 1, but remains silent regarding using calibration data for the pump to determine a viscosity for the mixed fluid based on the estimated mass flow rate and on the estimated pump efficiency.
Schob teaches a similar method that uses calibration data for the pump to determine a viscosity for a fluid [0041] based on the estimated mass flow rate and on the estimated pump efficiency (i.e. as depicted by the different curves in Fig. I).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853